Citation Nr: 1120997	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10 22-643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a left knee disability.



In his May 2010 substantive appeal, the Veteran requested a hearing before the Board to be held in Washington D.C.  The hearing was scheduled for February 2011.  Although the Veteran was sent notice, he did not appear for the scheduled hearing.  Accordingly, because the Board did not receive a request to reschedule the hearing, the Board will decide the Veteran's claim as though the hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2010).  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran left knee disability has been manifested by subjective complaints of pain, instability, stiffness, weakness, incoordination, giving way of the knee, decreased speed of the knee joint, locking, and inflammation, and objective findings of crepitus, clicks and snaps, some locking, and mild instability, limitation of flexion to 80 degrees, and limitation of extension to 0 degrees, with degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, higher than 20 percent, for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.17a, Diagnostic Codes 5257 (2010). 

2.  The criteria for a separate 10 percent rating, but not higher for left knee arthritis with limitation of motion have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.321, 4.71a, Diagnostic Codes 5003, 5010 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions of should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14 , 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a ,Plate II (2010).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45  (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The criteria for rating traumatic arthritis direct that the rating be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Rating a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 1, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability has been rated 20 percent disabling under Diagnostic Code 5003-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5003 pertains to arthritis.  Diagnostic Code 5257 pertains to instability.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5257 (2010).  Diagnostic Codes 5260 and 5261, which pertain to limitation of flexion and extension of the leg, respectively, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259, symptomatic removal of semilunar cartilage, 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, although the Veteran had undergone ligament repair surgery, treatment records do not reflect removal or dislocation of semilunar cartilage.  Also, no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed.  Finally, there have been no findings of ankylosis of the knee. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Under Diagnostic Code 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010). 

On June 2009 VA examination, the Veteran reported that his left knee disability had become worse.  He was having trouble walking up the stairs and was limping more than previously.  He had used a TENS unit to treat his knee pain and had undergone physical therapy.  He used pain relievers and an exercise regime to help manage his knee pain.  He reported symptoms of pain, instability, stiffness, weakness, incoordination, giving way of the knee, and decreased speed of the knee joint.  He had locking episodes daily.  He had redness, swelling, and tenderness of the knee joint.  He had flare-ups that occurred weekly and were severe, lasting from three to seven days.  The effect of his flare-ups on his range of motion included difficulty walking, going downhill, going upstairs, and walking on uneven surfaces.  There were no limitations when standing.  He used a brace for support.  Physical examination revealed crepitus and tenderness of the knee joint, pain at rest, and instability.  There were clicks and snaps, but no grinding.  There was mild instability at the anterior/posterior cruciate ligament.  There was locking of the meniscus but no effusion.  There was no dislocation of the knee joint.  McMurray's test was negative.  Range of motion testing showed flexion to 90 degrees and extension to 0 degrees, with no objective evidence of pain.  There was pain on repetitive motion.  Following repetitive testing, range of motion was limited to 80 degrees flexion.  There was no evidence of ankylosis.  There was muscle atrophy of the left thigh muscle.  X-ray examination was not taken though previous X-ray had shown degenerative joint disease.  There were no significant effects on the Veteran's occupation, though there were moderate to severe effects on his daily activities, such as his ability to exercise, travel, and groom and dress himself.  The diagnosis was left knee injury with anterior cruciate lesion, anterior cruciate ligament reconstruction, and degenerative joint disease. 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  Range of motion testing completed June 2009 VA examination shows normal extension to 0 degrees, and flexion to 90 degrees.  Extension to 0 degrees and flexion to 90 degrees does not warrant a compensable rating under the applicable criteria for either limitation of extension or limitation of flexion.  Therefore, the Board finds that Diagnostic Code 5261 cannot serve as a basis for an increased rating or any separate compensable rating.  Similarly, Diagnostic Code 5260 cannot serve as a basis for an increased rating or any separate compensable rating.  The flexion of the Veteran's left knee would have to be limited to 45 degrees in order to warrant a compensable rating of 10 percent or to 10 degrees of extension to warrant a compensable rating of 10 percent.  

The Board has determined that the Veteran is not entitled to a compensable rating under either Diagnostic Code 5260 or 5261, based upon an analysis of his recorded ranges of motion.  Because he did not meet the criteria for a compensable rating under either diagnostic code, the Board finds no basis for separate compensable ratings under Diagnostic Codes 5260 and 5261. 

Next, the rating criteria for Diagnostic Code 5257 (other impairment of the knee) provide that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010). 

In this case, the Veteran is already in receipt of a 20 percent rating based upon instability.  On June 2009 VA examination, physical examination resulted in the assessment that the Veteran suffered from no more than mild instability of the left knee.  Although the Veteran reports that his left knee gives way and locks on a weekly basis, absent any objective medical evidence to demonstrate that his left knee disability is more severe than the symptoms contemplated by a 20 percent rating, the Board finds that a higher rating is not warranted.  Significantly, physical examination in June 2009 showed only mild instability of the anterior cruciate ligament and the evidence does not otherwise show a severe level of recurrent instability.

However, the Board finds that a separate 10 percent rating for arthritis of the left knee is warranted.  The Veteran has been shown on X-ray examination to have degenerative arthritis of the left knee.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Codes 5003 and 5010.  Also, under Diagnostic Codes 5003 and 5010, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  In this case, the Veteran has noncompensable limitation of motion of his left knee with X-ray evidence of arthritis.  Thus, he is entitled to a separate 10 percent disability rating under Diagnostic Code 5003.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2010).  Accordingly, because there are not two or more major or minor joints involved, as the Veteran is only service-connected for one knee, the Veteran is not entitled to a rating greater than the current 10 percent rating under this code. 

The Veteran contends that his left knee disability flares up when walking or climbing stairs, walking down hill, or walking on uneven pavement.  However, although it is clear that the Veteran does experience flare-ups of his left knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the left knee would be restricted by pain or other factors to only 45 degrees flexion or 10 degrees extension.  VA examination has demonstrated flexion limited at most to 80 degrees and extension limited at most to 0 degrees, even on repetitive use.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's service-connected knee disability.  The evidence does not show that the Veteran's knee disability is productive of marked interference with employment which would be exceptional for that envisioned by the rating schedule at the Veteran's current rating nor does the evidence show frequent hospitalization related to the knee.  Rather, the evidence shows that the Veteran was able to continue in his usual occupation, despite his left knee disability.  The evidence also does not show frequent hospitalization due to the disability.  For these reasons, the Board finds that referral for assignment of an extraschedular rating for this disability is not warranted. 

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's left knee disability has warranted no more than a 20 percent rating pursuant to Diagnostic Code 5257 throughout the pendency of the appeal.  The evidence also demonstrates that the Veteran is entitled to a separate 10 percent rating, but not higher, for left knee arthritis pursuant to Diagnostic Code 5003 throughout the pendency of the appeal.  Reasonable doubt has been resolved in favor of the Veteran in deciding this claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in June 2009; and a rating decision in July 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.





ORDER

An increased rating, higher than 20 percent, for left knee instability is denied.

A separate 10 percent rating, but not higher, for left knee arthritis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


